             Case 5:21-cr-00090 Document 47 Filed 06/18/21 Page 1 of 1 PageID #: 108

                                  Courtroom Minute Entry
Room: Beckley                                   Case No.: 5:21-cr-00090                            Type: IA & AR
Caption: USA v. Cayla Danielle Lindsay          Judge: Omar Aboulhosn

Started: 6/18/2021 1:27:28 PM
Ends:    6/18/2021 1:38:20 PM            Length: 00:10:53

               Judge Omar Aboulhosn
               Courtroom Deputy Tammy Davis
               Court Reporter: CourtSmart
               AUSA Timothy D. Boggess
               CJA Panel Attorney Kristopher Faerber
               Defendant Cayla Lindsay by video from South Central Regional Jail
               Senior USPO Jeff Gwinn

               INITIAL APPEARANCE ON INDICTMENT
1:30:49 PM     Judge Omar Aboulhosn
1:30:50 PM     Calls case
1:31:11 PM     Would counsel please state your appearances for the record?
1:31:12 PM     AUSA Timothy D. Boggess
1:31:14 PM     Notes appearance on behalf of the United States.
1:31:16 PM     CJA Panel Attorney Kristopher Faerber
1:31:17 PM     Notes appearance on behalf of the defendant who is appearing by video from South Central.
1:32:41 PM     Judge Omar Aboulhosn
1:32:43 PM     Places the defendant under oath
1:32:56 PM     States rights of defendant and defendant acknowledges these rights
1:33:50 PM     States additional rights of defendant and defendant acknowledges these rights
1:33:54 PM     ARRAIGNMENT HEARING ON INDICTMENT
1:33:56 PM     States violation(s) in charging document and possible penalties
1:34:23 PM     Questions defendant about Indictment related matters
1:34:44 PM     Defendant pleads NOT GUILTY to charge(s) contained in the Indictment
1:34:48 PM     Your case has been assigned to United States District Judge Frank W. Volk
1:34:52 PM     Your trial is scheduled for August 10, 2021 at 9:00 a.m.
1:35:01 PM     There will be a pretrial motions hearing held on July 29, 2021 at 11:00 a.m. before me.
1:35:22 PM     Counsel, I assume your client does not waive her right to appear at the pretrial motions hearing?
1:35:28 PM     CJA Panel Attorney Kristopher Faerber
1:35:33 PM     Defendant does not waive the right to be present at the pretrial motions hearing, your honor.
1:35:35 PM     Judge Omar Aboulhosn
1:35:47 PM     Parties have elected the standard discovery; pretrial motions, voir dire and witness list dates given.
1:35:49 PM     The Court will also enter an Addendum to the Arraignment Order and notes the government's objection.
1:35:57 PM     Ms. Lindsay, I failed to ask if you consented to appear by video today?
1:36:21 PM     CJA Panel Attorney Kristopher Faerber
1:36:23 PM     Yes your honor, I discussed that with her and she consents.
1:36:30 PM     Defendant Cayla Lindsay
1:36:33 PM     Yes sir. You can sign my name.
1:36:36 PM     CJA Panel Attorney Kristopher Faerber
1:36:38 PM     And your may sign my name as well, your honor to the Consent form.
1:36:57 PM     Judge Omar Aboulhosn
1:36:57 PM     I remind counsel to make sure chambers receives a copy of all motions filed with the Clerk
1:36:59 PM     If courtroom technology is required for use at trial or other proceedings, counsel shall notify the court's
1:37:09 PM     technology staff five business days prior to commencement of the proceeding.
1:37:13 PM     Advised counsel to give United States Marshals Service 30 days notice for out-of-custody defendants
1:37:18 PM     and/or witnesses and cancel when unnecessary.
1:37:26 PM     The defendant was previously detained by violating bond conditions.
1:37:43 PM     CJA Panel Attorney Kristopher Faerber
1:37:46 PM     We do not intend to address any detention, your honor.
1:37:53 PM     Judge Omar Aboulhosn
1:37:57 PM     Discusses Brady v. Maryland
1:38:03 PM     Are there any questions or anything else we need to take care of?
1:38:04 PM     The defendant is remanded to the custody of the United States Marshals pending trial.
